DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Election/Restrictions
Newly submitted claim 35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	claim 35 recites new features, e.g. wherein the device has a long dimension, and the tether extends from a device edge that extends in the long dimension, that wasn’t in the originally claimed invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2020/0,283,291; hereinafter Krishna) in view of Kubena et al (US 10,389,392; hereinafter Kubena) further in view of Bower et al (US 2015/0,371,874; hereinafter Bower).
 	Regarding claim 31, Krishna disclose a suspended device structure (Fig. 1; 
¶ [0026]), comprising: a substrate (106); a cavity (104) disposed in a surface of the substrate; and a device (MEMs device 102) suspended entirely over a bottom of the cavity (102) (paras. [0026]-[0027]; Fig. 1), the device comprising a dielectric material 
(¶ [0030]); and one or more electrodes disposed on one or more sides of the device material (the MEMS device may include a stack of layers including a bottom dielectric layer having a bottom surface positioned above a cavity in a multilayer substrate; a bottom electrode layer positioned above the bottom dielectric layer; an upper electrode layer positioned above the bottom electrode layer; an active layer positioned between the bottom electrode layer and the top electrode layer; ¶ [0010]), wherein the device is suspended at least by a tether (tether) that physically connects the device to the substrate (paras. [0009], [0002]); and any one or more of: (i) the one or more electrodes are in contact with at least 10% of at least one side of the device material (a bottom electrode layer positioned above the bottom dielectric layer of the device material; 
para. [0010]), (ii) the device comprises a piezoelectric material, (v) the tether is X-shaped, V-shaped, Y-shaped, S-shaped, double Y-shaped, acute Z-shaped, obtuse Z-shaped, or right Z-shaped, (vi) the tether has a branched centerline, and (vii) a separation between a first tether portion and a second tether portion of the tether in a direction orthogonal to at least one of the first tether portion and the second tether portion is greater than or equal to a width of the tether.  Krishna do not disclose wherein the tether has a non-linear centerline.  In the same field of endeavor, Kubena disclose the tether (                        
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                    has a non-linear centerline (tether has centerline shown as dotted line which has a portion which is nonlinear and form an acute angle; Fig. 1a; col 6, lines 20-58) that physically connect the device to the substrate, wherein one or more electrodes (20) disposed on one or more sides of the device material (resonator quartz plate) (fig. 1a, 2a; col 7, line 26-34; col 8, lines 31-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have the tether have a non-linear centerline in order to protect the resonator device from thermally induced stress or defect and loss of modal energy from the tether and substrate as suggested by Kubena (col 2, lines 55-66; col 6, lines 50-58).  Krishna and Kubena do not disclose a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate.  In the same field of endeavor,  Bower disclose a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate (orientation of the sacrificial layer 104 is selected to allow the undercut etch progression to occur according to Fig. 2, as shown from t=0 to t=6 with a vertical fast-etch direction corresponding to the progression of the dotted-line etch front under the device 202; ¶ [0106]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to line up the device with the fast etch direction of the substrate.
 	Regarding claim 32, Krishna disclose a method of making a suspended device structure, the method comprising: 
 	forming a device (MEMs device 102; Fig. 1) on a substrate (substrate 106) entirely over a sacrificial portion (130) of the substrate (106) (paras. [0026], [0027], [0053]); forming a tether (tether) physically connecting the device to the substrate (106) in a tether direction (paras. [0009], [0002]); and etching the sacrificial portion (130) of the substrate without etching the device or the tether to form a cavity (104) disposed in a surface of the substrate (106) and to suspend the device entirely over a bottom of the cavity (104) (a cavity 570 may be formed by removing a portion of the first active layer 404 of the substrate that extends from underneath the resonator 550 to the at least one liner layer 426; a portion of the cavity 570 may extend laterally beneath the at least one trench sidewall 558 to form at least one undercut region 572; paras. [0052]-[0053], [0027]-[0028]; Figs. 1, 5D), and any one or more of: (i) the one or more electrodes are in contact with at least 10% of at least one side of the device material (a bottom electrode layer positioned above the bottom dielectric layer of the device material; ¶ [0010]), (ii) the device comprises a piezoelectric material, (iii) a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate, (iv) the device comprises piezoelectric material, (v) the tether is X-shaped, V-shaped, Y-shaped, S-shaped, double Y-shaped, acute Z-shaped, obtuse Z-shaped, or right Z-shaped, (vi) the tether has a branched centerline, and (vii) a separation between a first tether portion and a second tether portion of the tether in a direction orthogonal to at least one of the first tether portion and the second tether portion is greater than or equal to a width of the tether.
Krishna do not disclose wherein the tether has a non-linear centerline.  In the same field of endeavor, Kubena disclose the tether (                        
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                    has a non-linear centerline (tether has centerline shown as dotted line which has a portion which is nonlinear and form an acute angle; Fig. 1a; col 6, lines 20-58) that physically connect the device to the substrate, wherein the resonator is formed from a quartz plate material which is a piezoelectric material (col 5, lines 38-40) and one or more electrodes (20) disposed on one or more sides of the device material (resonator quartz plate) (fig. 1a, 2a; col 7, line 26-34; col 8, lines 31-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have the tether have a non-linear centerline in order to protect the resonator device from thermally induced stress or defect and loss of modal energy from the tether and substrate as suggested by Kubena (col 2, lines 55-66; col 6, lines 50-58).
Krishna and Kubena do not disclose a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate.  In the same field of endeavor,  Bower disclose a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate (orientation of the sacrificial layer 104 is selected to allow the undercut etch progression to occur according to Fig. 2, as shown from t=0 to t=6 with a vertical fast-etch direction corresponding to the progression of the dotted-line etch front under the device 202; ¶ [0106]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to line up the device with the fast etch direction of the substrate.

Allowable Subject Matter
Claims 1-2, 4-12, and 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 1 and its dependent claims are allowable for the reason in the allowable subject matter, i.e. claim 3, in the previous office action filed 05/12/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LANA N LE/Primary Examiner, Art Unit 2648